In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-408 CV

____________________


EX PARTE DERRICK JOHNSON




Original Proceeding



MEMORANDUM OPINION (1)
	Derrick Johnson filed an original application for writ of habeas corpus with this
Court on September 27, 2004.  Our jurisdiction to consider applications for writs of habeas
corpus is established by statute.  Tex. Gov't Code Ann. § 22.221 (Vernon 2004).  See
also Tex. Code Crim. Proc. Ann. art. 11.05 (Vernon 1977).  We may issue a writ of
habeas corpus "when it appears that the restraint of liberty is by virtue of an order,
process, or commitment issued by a court or judge because of the violation of an order,
judgment, or decree previously made, rendered, or entered by the court or judge in a civil
case."  Id.  The matter before the Court is neither an appeal from the district court nor an
application for relief from an order in a civil case.  The petition is dismissed for want of
jurisdiction.
	WRIT DISMISSED.	
 
								PER CURIAM

Opinion Delivered October 28, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.